Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda (US 20160086335) in view of Randhawa (US 20180186082.)
Regarding claim 1, “An imaging device comprising:” Sonoda teaches (¶0023 and Fig. 1) an image processing apparatus.

As to “an image sensing unit controlled by an image capturing parameter to capture an image of the object, the image comprising the two color blocks” Sonoda teaches (¶0025 and ¶0031) a camera serves as an image capturing unit that obtains a captured image of the subject on which the projection pattern is projected.
As to “and a processing unit electrically connected to the projection unit and the image sensing unit” Sonoda teaches (¶0026 and ¶0032) an image evaluation unit evaluates the captured image through processing, and obtains an evaluation standard for determining whether highly accurate measurements can be performed for each area in the captured image.
As to “the processing unit analyzing the image to calculate a contrast ratio of the two color blocks” Sonoda teaches (¶0033-¶0034) calculating j contrast, pixel value with the highest luminance highest and pixel value with the lowest luminance (i.e., a ratio.)
Sonoda alone does not teach “the processing unit comparing the contrast ratio with a predetermined threshold, the processing unit adjusting the image capturing parameter when the contrast ratio is larger or smaller than the 

Regarding claim 2, “The imaging device of claim 1, wherein the processing unit adjusts the image capturing parameter according to a predetermined adjusting sequence when the contrast ratio is larger or smaller than the predetermined threshold. Randhawa teaches (¶0288) contrast optimization process may comprise capturing a sequence of images each having a different (e.g., known (i.e., predetermined)) exposure settings.

Regarding claim 8, its rejection is similar to claim 1.

claim 9, its rejection is similar to claim 2.


Claims 3-5, 7, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda and Randhawa in view of Kang (US 20150116477.)
Regarding claim 3 Sonoda and Randhawa do not teach “The imaging device of claim 1, wherein the processing unit decreases the image capturing parameter when the contrast ratio is larger than the predetermined threshold; and the processing unit increases the image capturing parameter when the contrast ratio is smaller than the predetermined threshold. However, Kang teaches (¶0147) brightness parameter includes the exposure time of the light receiving section; (¶0148, ¶0194) the brightness parameter is appropriately set automatically in cooperation with the measurement condition; (¶0221-¶0222 and ¶0346) the level of light receiving signal is proportional to the intensity of the fluorescence emitted from the measuring object and thus it can be adjusted; (¶0234-¶0236) if the maximum light receiving level Lmax is slightly lower than the upper limit value the contrast becomes greater; (¶0237) contrast lowers when the level of the light receiving signal is too high. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the imaging device of Sonoda and Randhawa brightness adjustment as taught by Kang in order to improve the obtained image quality.

claim 4, Sonoda and Randhawa do not teach “The imaging device of claim 1, further comprising a storage unit electrically connected to the processing unit, the storage unit storing a plurality of patterns, each of the patterns comprising a plurality of black stripes and a plurality of white stripes, the two color blocks being a thinnest black stripe and a thinnest white stripe of the patterns.” However, Kang teaches (¶0010 and Fig. 1) imaging device includes a light projecting section in a pattern; (¶0121-¶0123 and Figs. 5A-5B) that the pattern provided isa plurality of linear bright portions parallel in one direction and lined at a substantially equal interval in another direction orthogonal to the one direction and a plurality of linear dark portions between the plurality of bright portions (i.e., white and black strips of equal length); (¶0128-¶0130 and ¶0133)  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the imaging device of Sonoda and Randhawa to project in the manner taught by Kang in order to determine light intensity in one direction (¶0119.)

Regarding claim 5, Sonoda and Randhawa do not teach “The imaging device of claim 1, further comprising a storage unit electrically connected to the processing unit, the storage unit storing a plurality of patterns, each of the patterns comprising a plurality of black stripes and a plurality of white stripes, a width of one of the two color blocks being smaller than or equal to a width of a thinnest black stripe of the patterns, a width of another one of the two color blocks being smaller than or equal to a width of a thinnest white stripe of the 

Regarding claim 7, Sonoda and Randhawa do not teach “The imaging device of claim 1, wherein the projection parameter comprises at least one of brightness and contrast, and the image capturing parameter comprises at least one of exposure time, aperture size, ISO sensitivity, white balance and exposure compensation.” However, Kang teaches (¶0194 and ¶0222) brightness parameter is set automatically in cooperation with the ratio of the bright portion with respect to the dark portion of the pattern measurement light, the brightness parameter (i.e., the exposure time of the light receiving section is set relatively long) is adjusted. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the imaging device of Sonoda and Randhawa with the level adjustment in the 

Regarding claim 10, its rejection is similar to claim 3.

Regarding claim 11, its rejection is similar to claim 4.

Regarding claim 12, its rejection is similar to claim 5.

Regarding claim 14, its rejection is similar to claim 7.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda and Randhawa in view of Fujii et al. (US 20020114015, hereinafter Fujii.)
Regarding claim 6, Sonoda and Randhawa do not teach “The imaging device of claim 1, further comprising a warning unit electrically connected to the processing unit, the processing unit controlling the warning unit to send out a warning message when the processing unit adjusts the image capturing parameter to a limit value and the contrast ratio is still larger or smaller than the predetermined threshold.” However, Fujii teaches (¶0134 and Fig. 17) edge detection that sends a warning to the user when the contrast is not possible using AF control, even when the lens is moved from the infinite end to the nearest end. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the 
 
Regarding claim 13, its rejection is similar to claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lu et al. (US 20180318051) – (Fig. *) obtain row profile from surface contour image, identify smooth continuous segment in row profile, smooth identified segment, compute residual noise for identified segment, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Frank Johnson/Examiner, Art Unit 2425         

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425